This action was brought to recover the amount of accounts for goods sold and delivered to Leopold Goorman and to Lewis Pelton. The referee found in favor of the plaintiff as to the account of Goorman and against him as to the account of Pelton. We have disposed of the case, so far as it relates to the Goorman account, in the decision rendered in the defendant's appeal. We are now to consider the plaintiff's exception to the ruling in regard to the Pelton account. There is no substantial difference between the two cases. Whatever difference *Page 418 
there may be is unfavorable to the plaintiff. The main question having been decided in the other appeal, it only remains to say, with reference to the Pelton account, that the referee found the defendant had no notice as to how the plaintiff construed the bond, and that the transaction between the plaintiff and Pelton was not within the scope of the contract of the defendant with the plaintiff. In all other respects the two appeals are substantially alike, and if the ruling in favor of the plaintiff in the other appeal was wrong, the ruling against him in this appeal must be right.
No error.
Cited: Mfg. Co. v. Assurance Co., 161 N.C. 96; Patton v. Lumber Co.,179 N.C. 109.
(572)